DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the 
Office Action mailed on January 18, 2022

The rejection of claim 5 under 35 U.S.C. 112(b) is withdrawn.

The rejection of claim 1 under 35 U.S.C. 102(a)(1) is withdrawn.

The rejections of claims 2, 4, and 5 under 35 U.S.C. 103 as being obvious over Huang in view of Choi, Eick, Saito, and Abbott are withdrawn, but have been rewritten in light of Applicant’s latest Amendment.  

The rejections of claim 3 under 35 U.S.C. 103 as being obvious over Huang in view of Goldberg is withdrawn, but have been rewritten in light of Applicant’s latest Amendment.  


The rejections of claims 6 and 7 under 35 U.S.C. 103 as being obvious over Huang in view of Parkash and Sheikh are withdrawn, but have been rewritten in light of Applicant’s latest Amendment.  


Response to Arguments

Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive.  Applicant makes two arguments against the prior art rejections.  The first is that 

    PNG
    media_image1.png
    76
    633
    media_image1.png
    Greyscale

See page 7 of the Amendment.
In particular, Applicant here argues 

    PNG
    media_image2.png
    296
    724
    media_image2.png
    Greyscale

	See page 8 of the Amendment.

	While the Examiner agrees that simultaneous evaporation of Au and Ti would form a single layer, rather than two layers, the Examiner respectfully disagrees that Choi teaches simultaneously evaporating Au and Ti.  Besides the use of a forward slash rather an hyphen between “Au” and “Ti”, Choi clearly indicates the thickness of each layer:

    PNG
    media_image3.png
    88
    672
    media_image3.png
    Greyscale

 See Choi page 020501-1.
	Rather than simultaneously evaporating Au and Ti, Au and Ti are sequentially evaporated – an evaporation to form a 20 nm Ti layer followed by an evaporation to form a 200 nm Au layer.  This is similar to what is disclosed by Eick, as presented in the previous Office Action:




    PNG
    media_image4.png
    826
    749
    media_image4.png
    Greyscale

See page 10 of the previous Office Action.

Moreover, in light of Saito and Abbott previously applied in the rejection of claim 2, to simultaneously deposit Au and Ti would defeat the purpose of using Ti, which is to better adhere Au to glass.  

    PNG
    media_image5.png
    439
    804
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    396
    773
    media_image6.png
    Greyscale

	See the bottom of page 11, bridging to page 12, of the previous Office Action.

Applicant’s second argument against the prior art rejections is that 

    PNG
    media_image7.png
    87
    610
    media_image7.png
    Greyscale

	See page 9 of the Amendment.
In particular, Applicant argues 

    PNG
    media_image8.png
    142
    697
    media_image8.png
    Greyscale

See page 9 of the Amendment.
However, it is well established that the manner of operating the claimed device does not differentiate a device claim from prior art that is identical in structure.  See MPEP 2114(II).  Not only is the sensor system of Huang as modified by the secondary references identical in structure to that claimed, it is clearly intended for measuring pH.  See the Huang title.  

Conclusion

For the reasons set forth above Applicant’s arguments are not found persuasive.





Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., “Iridium oxide based coaxial pH ultramicroelectrode,” Electrochemistry Communications 40 (2014) 35-37 (hereafter “Huang”) in view of Choi et al., “Fabrication of a needle-type pH sensor by selective electrodeposition, J. Micro/Nanolith. MEMS MOEMS Apr-Jun 2011/vol. 10(2) (hereafter “Choi”), Eick et al., “Iridium oxide microelectrode arrays for in vitro stimulation of individual rat neurons from dissociated cultures,” Frontiers in Neuroengineering November 2009| volume 2| article 16| pp. 1-12 (hereafter “Eick”), Saito et al. US 4,719,348 (hereafter “Saito”), and Abbott et al. US 6,288,392 B1 (hereafter “Abbott”). A copy of each of Choi and Eick was included in the Requirement for Restriction.   


Addressing claims 1, 4, and 5, Huang discloses a sensor system (see the Abstract and Figure 1(A)) for detecting pH (see the title), comprising: 
a vessel; 
a first electrode arranged on an exterior of the vessel, wherein the first electrode comprises iridium oxide; 
an electrolyte arranged within the vessel; 
a second electrode in contact with the electrolyte in the vessel; and 
an opening at a bottom of the vessel, wherein the opening is configured to allow the electrolyte to contact the second electrode.
Huang further discloses a conductive layer (Au layer) arranged underneath the first electrode.
See annotated Huang Figure 1(a) below.

    PNG
    media_image9.png
    583
    581
    media_image9.png
    Greyscale

Huang, though, does not disclose “an adhesive layer arranged between the first electrode and the exterior of the vessel…” and so does not also disclose that the conducting layer is arranged between the adhesive layer and the first electrode.
Choi discloses a microelectrode sensor comprising an adhesive layer, in particular of titanium, between a conductive layer of Au, which has been overlaid with IrOx, and a glass substrate.  See, for example Choi noting especially the following,

    PNG
    media_image10.png
    173
    685
    media_image10.png
    Greyscale

(title) and

    PNG
    media_image11.png
    600
    706
    media_image11.png
    Greyscale

	(see page 020501-1).  

Eick also discloses placing in a microelectrode sensor an adhesive layer, in particular of titanium, between a conductive layer of Au, which has been overlaid with IrOx, and a glass substrate:

    PNG
    media_image12.png
    600
    554
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    300
    508
    media_image13.png
    Greyscale

	(see Eick page 3).  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide in the sensor system of Huang an adhesive layer arranged between the first electrode and the exterior of the vessel, and further have the conductive layer be arranged between the adhesive layer and the first electrode, similarly as described by Choi and Eick because Saito states, 


    PNG
    media_image14.png
    95
    441
    media_image14.png
    Greyscale

(see Saito col. 4:21-25) and Abbott states

    PNG
    media_image15.png
    170
    427
    media_image15.png
    Greyscale

(see Abbott col. 27:36-38).  So providing such an adhesive layer, which is made of titanium between a conductive layer, which is made of gold, and vessel, which may be made of glass, will enhance the attachment to the vessel of the conductive layer and in turn the attachment of the electrode to the vessel.  
As for the sensor system being for detecting a pH of a gas (claim preamble) and that “the sensor system is configured to detect the pH of the gas without contacting a liquid that generates the gas, due to the first electrode being located over the conductive laver, the conductive laver being located over the adhesive laver, and the adhesive laver being located over the vessel…” these limitation just indicate an intended use of the 
claimed sensor system.  As discussed above, the sensor system of Huang as modified by the secondary references is identical in structure to the claimed sensor system.  Moreover, it is clearly capable of measuring pH (see the Huang title).  Therefore it is capable detecting a pH of a gas.  


Addressing claim 21, as a first matter the Examiner will note that the additional limitation of this claim is being interpreted to only express a property of the sensor system of underlying claim 1 -  there is no apparent further structural or compositional modification implied. Huang as modified by Choi, Eick, Saito, and Abbott does not appear to disclose the standard potential of the sensor system; so, it is not known whether it 632.4 mV. However, since the sensor system is structurally and compositionally the same as the one of clam 1 it is presumed to have the same properties, such as the standard potential, especially as the sensor system comprises an iridium oxide electrode (see the rejection of claim 1 above) and Applicant discloses 

    PNG
    media_image16.png
    240
    665
    media_image16.png
    Greyscale

See originally filed specification paragraph [0054].1  

Addressing claim 22, as a first matter the Examiner will note that the additional limitation of this claim is being interpreted to only express a property of the sensor system of underlying claim 1, if not just a desired result of using the sensor system. There is no apparent further structural or compositional modification implied. Huang as modified by Choi, Eick, Saito, and Abbott does not appear to disclose the voltage that would be generated by the sensor system if exposed to a gas at pH 7. However, since the sensor system is structurally and compositionally the same as the one of clam 1 it is presumed to have the same properties, such as the voltage response to a gas at a pH of 7, especially as the sensor system id for detecting pH and it comprises an iridium oxide electrode (see the rejection of claim 1 above) and Applicant discloses 

    PNG
    media_image17.png
    240
    665
    media_image17.png
    Greyscale

See originally filed specification paragraph [0054].2  



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Choi, Eick, Saito, and Abbott as applied to claims 1, 4, 5, 21, and 22 above, and further in view of Goldberg et al. US 5,341,803 B2 (hereafter “Goldberg”).

Addressing claim 3, Huang as modified by Choi, Eick, Saito, and Abbott does not disclose that “the voltage detector outputs a warning when sensed voltage across the first and second electrodes exceeds predetermined limit.”
Goldberg discloses an apparatus and method for monitoring gastric fluid pH.  The apparatus includes a sensor that “generates a signal indicative of the pH value of the gastric contents which is transmitted to the microprocessor.”  See the title and Abstract.  “The microprocessor 90 can also be connected to an audible alarm (not shown) to indicate various desired alarm conditions, such as low pH, high pH, or a full reservoir.[italicizing by the Examiner]”  See col. 7:49-52.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the sensor system of Huang as modified by Choi, Eick, Saito, and Abbott be configured so that an alarm will indicate whether a measured pH value is considered low as taught by Goldberg because (1) Huang states, 
	 
    PNG
    media_image18.png
    63
    740
    media_image18.png
    Greyscale

(see the last sentence of 4. Conclusions, which is on page 37), that is, the sensor system of Huang could be used for internal pH measurement of a patient, and (2) Goldberg states,

    PNG
    media_image19.png
    525
    429
    media_image19.png
    Greyscale

	(see Goldberg col. 1:31-59).
In other words, having the sensor system of Huang as modified by Choi, Eick, Saito, and Abbott be configured so that an alarm will indicate whether a measured pH value is considered low will make the sensor system useful for medical diagnostic monitoring to avoid, for example, stress related gastric mucosal damage in a patient. Such monitoring entails having the voltage detector output a warning when sensed voltage across the first and second electrodes exceeds predetermined limit because as seen in from Huang Figure 2, which is reproduced above, as the measured pH decreases the sensed voltage increases.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Choi, Eick, Saito, and Abbott as applied to claims 1, 4, 5, 21, and 22 above, and further in view of of Parkash et al., “Utilizing Dairy Wastewater for Electricity Generation Using Environment-Friendly Double Chambered Microbial Fuel Cell,” NUST Journal of Engineering Sciences, vol. 8, no. 1, 2015, pp. 44-50 (hereafter “Parkash”) and Sheikh et al., “Isolation and Characterization of Facultative Anaerobic Bacteria for Generation of Bioelectricity Using Microbial Fuel Cell Setup,” Int.J.Curr.Microbiol.App.Sci (2015) Special Issue-2: 268-276 (hereafter “Sheikh”).


Addressing claims 6 and 7, although Huang as modified by Choi, Eick, Saito, and Abbott discloses that the electrolyte comprises potassium chloride and agar in water (see annotated Huang Figure 1(a) immediately above), Huang does not disclose that the agar is 1% agar and that the potassium chloride has a molar concentration of 2.33.    
Prakash shows that agar concentration in a chloride salt bridge affects the voltage in an electrochemical cell:

    PNG
    media_image20.png
    293
    686
    media_image20.png
    Greyscale

	(see page 45) and

    PNG
    media_image21.png
    572
    686
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    208
    673
    media_image22.png
    Greyscale

	(see page 48).
Sheikh discloses that the salt concentration in a potassium chloride agar salt bridge will affect the efficiency of ion transfer:

    PNG
    media_image23.png
    372
    656
    media_image23.png
    Greyscale

(see page 271) and

    PNG
    media_image24.png
    583
    1119
    media_image24.png
    Greyscale

	(see page 273).
	Thus, in light of Parkash and Sheikh, barring a contrary showing, such as unexpected results, to have in the agar concentration in electrolyte in the sensor system of Huang be 1% agar and the potassium chloride molar concentration be 2.33 is just a result of optimization of the sensor system through routine experimentation of known result effective variables.  See MPEP 2133.05.II.   



Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             June 3, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner is only relying on Applicant’s specification to show a property of iridium oxide electrodes.
        2 Ibid.